Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard B. Almon on 06/09/2021.
The application has been amended as follows: 
In the claims:
Claim 1
1.	(Currently Amended) A device, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving user interface information describing a user interface of a web application;
receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, and coordinates of the displayed position, [[and]] wherein the user interface information comprises the defined zone, wherein the placement information for the user interface , and wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface; 
based on the defined zone, the placement information, and the indication of the user interface event, generating an identifier that identifies the user interface control as different from other user interface controls of the user interface; and
combining the identifier with the activity information, resulting in a log of the operation of the user interface.

Claim 2
2.	(Canceled)

Claim 6
6.	(Canceled)

Claim 7
7.	(Currently Amended) The device of claim 1, wherein the coordinates of the displayed position of the user interface control in the user interface comprise grid coordinates corresponding to displayed pixels of the user interface.

Claim 9
9.	(Currently Amended) A method, comprising:
determining, by a first device comprising a processor, user interface information describing a user interface of a web-based application;
facilitating, by the first device, receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user , and wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface; 
based on the defined zone, the placement information, and the indication of the user interface event, generating, by the first device, an identifier that identifies the user interface control as different from other user interface controls of the user interface; and
facilitating, by the first device, communication of the activity information and the user interface information to a second device for combining, by the second device, the identifier with the activity information, to result in a log of the operation of the user interface.

Claim 13
13.	(Currently Amended) The method of claim 9, wherein the placement information for the user interface control further comprises a position of [[of]] the user interface control in relation to other displayed controls.

Claim 14
14.	(Canceled)

Claim 15
15.	(Currently Amended) The method of claim 9, wherein the coordinates of the displayed position of the user interface control in the user interface comprise grid coordinates corresponding to displayed pixels of the user interface.

Claim 17
17.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a first device, facilitate performance of 
receiving user interface information describing a user interface of an application;
receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, and coordinates of the displayed position, [[and]] wherein the user interface information comprises the defined zone, wherein the placement information for the user interface control further comprises a size of the user interface control, and wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface; 
based on the defined zone, the placement information, and the indication of the user interface event, generating an identifier that identifies the user interface control as different from other user interface controls of the user interface; and
combining the identifier with the activity information, resulting in logged information representative of the operation of the user interface.

Claim 20
20.	(Canceled)

Claim 21
21.	(New)	The non-transitory machine-readable medium of claim 17, wherein the coordinates of the displayed position of the user interface control in the user interface comprise grid coordinates corresponding to displayed pixels of the user interface.

Claim 22
22.	(New) The non-transitory machine-readable medium of claim 17, wherein the user interface control comprises a graphical button, and wherein the user interface event is a click of the graphical button by a graphical pointer.

Claim 23
23.	(New)	The non-transitory machine-readable medium of claim 17, wherein the placement information for the user interface control comprises the defined zone of the user interface where the user interface control is located, and wherein the user interface information comprises the placement information.

Claim 24
24.	(New) The non-transitory machine-readable medium of claim 17, wherein the user interface control is generated based on hypertext markup code without the identifier assigned to the user interface control, and wherein the log of the operation of the user interface comprises the generated identifier and the indication of the user interface event.

Reasons for Allowance
Claims 1, 3-5, 7-13, 15-19, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 17 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious the limitations “receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, and coordinates of the displayed position, wherein the user interface information comprises the defined zone, wherein the placement information for the user interface control further comprises a size of the user interface control, and wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface; based on the defined zone, the placement information, and the indication of the user interface event, generating an identifier that identifies the user interface control as different from other user interface controls of the user interface” in the specific combinations as recited in claim 1.

As to claim 9:
The prior art of record does not disclose or render obvious the limitations “facilitating, by the first device, receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, and coordinates of the displayed position, wherein the user interface information comprises the defined zone, wherein the placement information for the user interface control further comprises a size of the user interface control, and wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface; based on the defined zone, the placement information, and the indication of the user interface event, generating, by the first device, an identifier that identifies the user interface control as different from other user interface controls of the user interface” in the specific combinations as recited in claim 9.

As to claim 17:
The prior art of record does not disclose or render obvious the limitations “facilitating, by the first device, receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, and coordinates of the displayed position, wherein the user interface information comprises the defined zone, wherein the placement information for the user interface control further comprises a size of the user interface control, and wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface; based on the defined zone, the placement information, and the indication of the user interface event, generating, by the first device, an identifier that identifies the user interface control as different from other user interface controls of the user interface” in the specific combinations as recited in claim 17.
Claims 3-5, 8-13, 15-16, 18-19, 21-24 depend on one of independent claims 1, 9, and 17, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173